Title: From John Adams to William Tudor, 20 June 1775
From: Adams, John
To: Tudor, William


     
      Phyladelphia June 20th. 1775
      Dr sir
     
     I have lamented excessively the Want of your Correspondence ever since I have been here. Not a Line from Dr. Winthrop, Dr. Cooper, Mr. Kent, Swift, Tudor, from some or other of whom I was accustomed the last Fall, to receive Letters every Week. I know not the state, the Number, the Officers of the Army—the Condition of the poor People of Boston or any Thing else.
     I have taken the Liberty to mention you to General Washington, for his secretary, which is a very genteel Place—my Brothers here very chearfully and unanimously concurr’d with me in the warmest Terms. A great Interest is making however for Mr. Jos. Trumbull and for others. What the General will do I know not. I would have you wait on him respectfully, and welcome him to the Army, and enquire after my health and let him know that I desired you to call upon him. Invite him to your Fathers, and offer your service to him. You will be pleased with him. He is brave, wise, generous and humane. Our Army will be the best military school in the Empire.
     
      John Adams
     
    